Citation Nr: 0506754	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from April 1968 to February 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In July 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in July 1996 and in April 2002.  A 
transcript of each of the hearings has been associated with 
the claims file.  


FINDING OF FACT

PTSD is manifested by considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people; by reason of psychoneurologic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), and 38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective since November 7, 
1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A December 1993 VA examination report reflects the appellant 
was oriented times three.  His awareness of current events 
was noted to be sparse.  His attention was intact with 
average or above abilities for acute and sustained 
concentration.  He was noted to have a good ability to 
monitor and correct his performance.  Language functioning 
showed intact basic expressive and receptive abilities in the 
oral and written domains.  Name and repetition skills were 
intact.  Verbal fluency was above average.  Mental 
flexibility was somewhat inconsistent.  Mental reversals were 
performed easily and accurately.  Inhibitory control was 
adequate.  A slight tendency toward persecutory thinking and 
unusual responses was noted.  Memory function showed average 
immediate memory for a 15-item verbal list and good ability 
to learn with repetition across five trials.  A distraction 
did not disrupt old or new learning.  Recognition memory was 
excellent with no problems in discrimination.  

The examiner noted that function in most areas was intact.  
The examiner stated that the appellant had significant 
potential for vocational development and had numerous skills 
as reflected by his extensive job history.  The examiner 
added that personality and psychiatric issues were clearly 
significant challenges to vocational stability.  

VA treatment records, dated in April 1994, note the appellant 
was alert, oriented, cooperative, coherent, appropriately 
dressed and groomed, and not depressed.  Sleep difficulty was 
noted.  Good eye contact was noted.  He denied suicidal 
ideation.  A history of attempt in the past was noted.  The 
diagnoses were alcohol dependence and tobacco dependency.  A 
global assessment of functioning (GAF) score of 50 was 
assigned.  

A May 1994 VA treatment record shows diagnoses of alcohol 
dependence, continuous, and PTSD.  The examiner stated the 
appellant was employable.  

At a personal hearing at the RO in July 1996, the appellant 
testified he had sleep difficulty.  Transcript at 2 (1996).  
He stated that the longest period of time he had had  a job 
was 111/2 months.  Id. at 14.  

VA treatment records, dated in September 1996, show the 
following diagnoses:

Axis I:		1.  Alcohol dependence
2.	Depressive disorder, not otherwise specified
3.	History of PTSD
Axis II:	Deferred
Axis III:	History of deep vein thrombosis
Axis IV:	Stressors include financial problems, unemployment
Axis V:	GAF - Current score 50; Past year score 60

The examiner noted that the appellant had a flushed face and 
the smell of alcohol on his breath.  His speech was noted to 
be spontaneous with an angry tone.  Normal volume was noted.  
His mood was angry and anxious.  His affect was sad and 
restricted.  He denied suicidal and homicidal ideation.  His 
thought processes were logical and goal-directed.  He had no 
psychotic symptoms.  

A March 1997 VA treatment record reflects complaints of 
nervousness, anxiousness, and sadness.  On examination, the 
appellant was alert, fully oriented, with good immediate 
recall and remote memories.  Thought content was good.  No 
suicidal or homicidal thoughts were noted.  Thought process 
was noted to be spontaneous and goal directed.  There was no 
evidence of a perceptual disturbance.  A dysphoric mood was 
noted.  The diagnoses were alcohol dependence and PTSD, 
chronic.  A GAF of 55 was assigned.  A GAF of 50 was assigned 
for the previous year.  

A private record of treatment, dated in December 1997, notes 
the appellant was married.  Complaints of flashbacks and 
nightmares about Vietnam, mood swings, rage reaction, and 
depression were noted.  On examination, he was alert, 
cooperative, coherent and oriented times three.  He was 
neatly dressed and made good eye contact.  His speech was 
clear and goal oriented and he responded to questions 
appropriately.  His mood was depressed.  Suicidal thoughts 
with no active plans were noted.  He remembered 2 out of 4 
objects after five minutes.  He was able to count backwards 
from 20 to 0, subtract serials 7 from 100, and able to repeat 
seven digits forwards.  He could not repeat five digits 
backwards.  His interpretation on the proverb was noted to be 
very concrete.  The diagnosis was PTSD.  A GAF of 51-60 was 
noted.  

Social Security Administration (SSA) records reflect the 
appellant is in receipt of SSA disability benefits.  PTSD and 
alcohol use were noted.  

On VA examination in June 1998, the examiner noted the 
appellant talked in a nervous, fading type of voice.  Verbal 
communication was noted to be meaningful.  Complaints, to 
include nightmares, anxiety, and depressed emotional status 
were noted.  The veteran talked in a nervous, fading voice.  
He appeared colorless, had an absence of humor and was 
inclined toward loneliness.  The examiner stated that the 
depression may or may not be associated with PTSD.  The 
diagnoses were PTSD, mild to moderate, and major depressive 
episode, chronic and recurrent.  The report of examination 
notes the appellant was employed.  A GAF of 85 to 90 was 
assigned.  

In a letter received in January 1999, A. H. stated that the 
appellant was employed as a mechanic.  She noted that the 
appellant worked alone in the back of store because of his 
inability to cope with stress and loss of control.  She added 
that he had to be closely supervised, that his retention of 
specific orders was lacking, that he could not be given too 
many tasks at one time, that it was difficult to communicate 
with him, and that he was prone to frustration.  She stated 
that he had mood swings and panic attacks.  She added that 
the appellant was a high-risk employee because of his limited 
attention span, inability to interact with individuals, and 
lack of social skills.  

In an undated letter, R. J., Supervisior, stated the 
appellant had difficulty communicating and working with other 
people.  He noted that the appellant lost his temper and had 
memory difficulty.  

A September 2001 VA examination report notes complaints of 
nightmares, intrusive memories, heightened startle response, 
and sleep disturbance.  No major depression or other mental 
disorder was noted.  The diagnosis was PTSD.  The examiner 
noted that the appellant was employed as a truck driver.  A 
GAF score of 65 was assigned.  

In a February 2002 letter, the appellant's wife stated the 
appellant had difficulty communicating.  She noted that the 
appellant told her he would rather be dead than alive.  She 
added that he had a strenuous work schedule.  

On VA examination in May 2002, the appellant stated he worked 
about 65 hours per week as a truck driver.  On examination he 
was noted to be casually and neatly dressed.  He was 
cooperative, goal oriented, and oriented to time, place, and 
person.  He was able to organize his thoughts and express 
himself.  His affect was blunted.  His mood was depressed.  
Memory was good and judgment was reasonably good.  Little 
insight was noted.  The impressions were PTSD, chronic and 
depression, major.  A GAF score of 65 was assigned.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2004), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2004).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:

. . . among other changes, the November 1996 final rule 
established, in 38 C.F.R. § 4.130, a 'general rating formula 
for mental disorders' which identifies specific symptoms and 
manifestations of mental disorders associated with different 
percentage disability ratings.  That formula replaced the 
general rating formulas for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders previously 
contained in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon whether the 
claimant's social and industrial impairment due to a mental 
disorder was most accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 'mild.'  The purpose 
of the amendment was to remove terminology in former 38 
C.F.R. § 4.132, which was considered non-specific and subject 
to differing interpretations, and to provide objective 
criteria for determining entitlement to the various 
percentage ratings for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).

. . . In some cases, the amended regulation may be no more 
beneficial to the claimant than the prior provisions, because 
the evidence in the case does not reflect symptoms or 
manifestations associated with a higher rating under the 
amended regulation.  In other cases, however, although the 
amendments were not designed to liberalize rating criteria, 
the amended regulation may be more beneficial to a claimant 
because the evidence indicates that the claimant has symptoms 
or manifestations which, under the amended provisions, are 
associated with a rating higher than that which may have been 
assigned by the AOJ under the prior, non- specific and more 
subjective regulations.  Accordingly, it will be necessary 
for those with adjudicative responsibilities to determine, on 
a case-by-case basis, whether the amended regulation, as 
applied to the evidence in each case, is more beneficial to 
the claimant than the prior provisions.  VAOPGCPREC 11-97 
(March 26, 1997).

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in December 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In this case, the initial AOJ decision in regard to PTSD was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  The AOJ issued supplemental statements of the case 
in September 1999, January 200, and November 2004.  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes VA examination reports.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

This matter stems from the appeal of the evaluation assigned 
at the time service connection was granted in the May 1998 
rating decision.  The Board notes that the appellants PTSD 
was assigned a temporary total evaluation from October 28, 
1993 under 38 C.F.R. § 4.29 and a 30 percent evaluation was 
assigned from December 1, 1993 under 38 C.F.R. § 4.71a, 
Diagnostic Code 9411.  While the AOJ did not determine that 
there had been improvement, such is not contemplated in 
association with an evaluation based on 38 C.F.R. § 4.29.  
See 3.105(e).  In this case, a type of staged rating was 
assigned to reflect hospitalization.  38 C.F.R. § 4.29.  The 
temporary total evaluation was assigned without regard to the 
other provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluation.  Other than 
the temporary total evaluation, however, the condition did 
not significantly worsen and uniform ratings are warranted.  
Fenderson v. Brown, 12 Vet. App. 119 (1999).  The Board notes 
that in a VA Form 9, received in October 1999, the appellant 
specifically stated he was appealing the 30 percent 
evaluation assigned.  

The Board notes that during the pendency of the appellant's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  The AOJ reviewed the 
appellant's claim only under the new criteria.  Where, as 
here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA must consider each 
version.  

The Board notes that the appellant is receipt of SSA 
disability benefits.  The determination was based on 
impairments to include PTSD and alcohol abuse.  In addition, 
the June 1998 VA examiner stated that it was not possible to 
determine whether the appellant's depression was related to 
PTSD.  Thus, we will not attempt to distinguish symptoms of 
one disorder from another.  Rather, our determination is 
based on the appellant's psychiatric picture as a whole.  

To the extent the appellant claims the June 1998 VA 
examination report is inadequate, the Board notes the 
examiner reviewed the claims file, interviewed the appellant, 
and provided a complete rationale for the opinion provided.  

Old Criteria

The Board finds that a 50 percent evaluation is warranted for 
PTSD under the old criteria.  The evidence shows the 
appellant has difficulty in adapting to stressful 
circumstances, including work.  While the appellant is 
employed, he must be closely supervised, has difficulty 
following orders and completing tasks, and does not interact 
well with others.  His ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  In addition to his employers, his 
wife related that he has difficulty communicating and that 
there has been little intimacy.

An evaluation of 50 percent is supported by the whole of the 
GAFs that have been reported during the pendency of this 
appeal.  Although the Global Assessment of Functioning score 
does not fit neatly into the rating criteria, the GAF score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
Although the GAF scores have ranged from 50 to 90, the Board 
must review the matter with a longitudinal perspective.  In 
April 1994, his GAF score was 50.  In September 1996, his GAF 
was 50 and 60 in the previous year.  In March 1997, GAF 
scores of 55 and 50 in the previous year were assigned.  In 
December 1997, his GAF was 51-60.  In June 1998, his GAF 
score was 85-90.  In September 2001, his GAF was 65.  In May 
2002, his GAF was 65.  The Board notes that while GAF scores 
have increased during the appeal period, and as high as 85-
90, the whole of the record supports a 50 percent evaluation.  

An evaluation in excess of 50 percent is not warranted.  In 
this regard, the Board notes that the appellant is employed.  
The Board notes while the December 1993 VA examiner noted 
significant challenges to vocational stability and periods of 
unemployment have been noted, such as in September 1996, the 
examiner specifically stated there was significant potential 
for vocation al development.  In fact, the appellant was 
employed in May 1994, June 1998, and September 2001.  In May 
2002, he worked about 65 hours per week.  Clearly, the 
evidence shows impairment is not severe.  

The Board notes that the appellant is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to issues requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  

In summary, the evidence shows that PTSD has resulted in 
considerable industrial impairment and reduced reliability 
and efficiency resulting on considerable industrial 
impairment.  Consequently, an evaluation of 50 percent is 
warranted under the old criteria. The Board notes that in 
correspondence from the appellant's representative, dated in 
May 2003, a 50 percent disability evaluation was specifically 
requested.  Thus, the 50 percent evaluation herein assigned 
is considered a full grant of the benefit sought.  

New Criteria

An evaluation in excess of 50 percent is not warranted under 
the new criteria.  As noted, GAF scores have ranged from 50-
90.  A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.).  Id.  A GAF score between 41 and 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  Higher GAF 
scores reflect mild to minimal symptoms.  As noted, the GAF 
scores have increased during the appeal period, with a GAF 
score in 1994 or 50 and GAF score of 85-90 in 1998, and GAF 
scores of 65 thereafter.  The June 1998 VA examiner 
specifically characterized the appellant's symptoms as mild 
to moderate.  Thus, an evaluation in excess of 50 percent is 
clearly not warranted.  

As noted, the appellant is competent to report his symptoms.  
The Board finds the opinions of the medical professionals to 
be more probative of the level of disability and/or degree of 
impairment.  In December 1997, his speech was noted to be 
clear and goal oriented.  In regard to assertions of memory 
difficulties, the Board notes that in May 2002, the examiner 
specifically stated his memory was good.  In addition, his 
judgment was noted to be reasonably good.  He was noted to be 
oriented in December 1993, April 1994, and March 1997.  He 
was neatly and/or appropriately dressed and groomed.  In 
March 1997, thought content was good, thought process was 
spontaneous and goal directed, and there was no evidence of a 
perceptual disturbance.  There is no evidence that any panic 
results in a profound retreat from mature behavior.  The 
Board notes that while an April 1994 treatment record notes a 
history of suicide attempts in the past, no suicidal ideation 
was noted in September 1996 and March 1997, and no active 
plans were noted in December 1997.  Consequently, an 
evaluation in excess of 50 percent is not warranted.  








ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


